


Exhibit 10.5








































COVIDIEN STOCK AND INCENTIVE PLAN
 
AS AMENDED AND RESTATED ON NOVEMBER 21, 2008 AND JUNE 4, 2009, ASSUMED BY
COVIDIEN PUBLIC LIMITED COMPANY ON JUNE 4, 2009 AND FURTHER AMENDED AND RESTATED
ON NOVEMBER 15, 2012




























































This document constitutes part of a prospectus covering securities that have
been registered under the United States Securities Act of 1933, as amended.





--------------------------------------------------------------------------------






COVIDIEN STOCK AND INCENTIVE PLAN
 
AS AMENDED AND RESTATED ON NOVEMBER 21, 2008 AND JUNE 4, 2009, ASSUMED BY
COVIDIEN PUBLIC LIMITED COMPANY ON JUNE 4, 2009 AND FURTHER AMENDED AND RESTATED
ON NOVEMBER 15, 2012


ARTICLE I


PURPOSE


1.1.Purpose. The purposes of this Covidien Stock and Incentive Plan as amended
and restated (the “Plan”) are to promote the interests of Covidien public
limited company (and any successor thereto) by (i) aiding in the recruitment and
retention of Directors and Employees, (ii) providing incentives to Directors and
Employees by means of performance-related incentives to achieve short-term and
long-term performance goals, (iii) providing Directors and Employees with an
opportunity to participate in the growth and financial success of the Company,
and (iv) promoting the growth and success of the Company's business by aligning
the financial interests of Directors and Employees with that of the other
shareholders of the Company. Toward these objectives, the Plan provides for the
grant of Stock Options, Stock Appreciation Rights, Annual Performance Bonuses,
Long-Term Performance Awards and Other Stock-Based Awards.


1.2.Effective Date; Shareholder Approval. The Plan was amended and restated on
November 21, 2008, and such amendment and restatement was approved by the
shareholders of Covidien Ltd. at its 2009 annual general meeting held on March
18, 2009. The Plan was amended and restated on June 4, 2009, to reflect its
assumption by Covidien public limited company. The Plan was further amended and
restated on November 15, 2012, subject to approval of the Company's shareholders
at the Company's 2013 Annual General Meeting to be held on March 20, 2013.


ARTICLE II
DEFINITIONS


For purposes of the Plan, the following terms have the following meanings,
unless another definition is clearly indicated by particular usage and context:


“Acquired Company” means any business, corporation or other entity acquired by
the Company or any Subsidiary.


“Acquired Grantee” means the grantee of a stock-based award of an Acquired
Company and may include a current or former Director of an Acquired Company.


“Annual Performance Bonus” means an Award of cash or Shares granted under
Section 4.4 of the Plan that is paid solely on account of the attainment of a
specified performance target in relation to one or more Performance Measures.


“Award” means any form of incentive or performance award granted under the Plan,
whether singly or in combination, to a Participant by the Committee pursuant to
any terms and conditions that the Committee may establish and set forth in the
applicable Award Certificate. Awards granted under the Plan may consist of:


(a)
“Stock Options” awarded pursuant to Section 4.3;



(b)
“Stock Appreciation Rights” awarded pursuant to Section 4.3;



(c)
“Annual Performance Bonuses” awarded pursuant to Section 4.4;



(d)
“Long-Term Performance Awards” awarded pursuant to Section 4.5;



(e)
“Other Stock-Based Awards” awarded pursuant to Section 4.6;



(f)
“Director Awards” awarded pursuant to Section 4.7; and



(g)
“Substitute Awards” awarded pursuant to Section 4.8.



“Award Certificate” means the document issued, either in writing or an
electronic medium, by the Committee or its designee to a Participant evidencing
the grant of an Award and which contains, in the same or accompanying document,



--------------------------------------------------------------------------------




the terms and conditions applicable to such Award.


“Board” means the Board of Directors of the Company.


“Cause” means, as to any Employee who is a party to an employment agreement with
the Company or any Subsidiary which contains a definition of “cause,” as set
forth in such employment agreement and, if there is no applicable employment
agreements, means an Employee's or Director's (i) substantial failure or refusal
to perform duties and responsibilities of his or her job as required by the
Company or Subsidiary, (ii) violation of any fiduciary duty owed to the Company
or Subsidiary, (iii) conviction of a misdemeanor (other than a traffic offense)
or felony, (iv) dishonesty, (v) theft, (vi) violation of Company or Subsidiary
rules or policy, or (vii) other egregious conduct, that has or could have a
serious and detrimental impact on the Company or Subsidiary and its employees.
The Committee (or the Nominating Committee solely with respect to Director
Awards), in its sole and absolute discretion, shall determine Cause.


“Change in Control” means the first to occur of any of the following events:


(a)
any “person” (as defined in Section 13(d) and 14(d) of the Exchange Act,
excluding for this purpose, (i) the Company or any Subsidiary or (ii) any
employee benefit plan of the Company or any Subsidiary (or any person or entity
organized, appointed or established by the Company for or pursuant to the terms
of any such plan that acquires beneficial ownership of voting securities of the
Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) directly or indirectly of securities of the Company
representing more than 30 percent of the combined voting power of the Company's
then outstanding securities; provided, however, that no Change in Control will
be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; or



(b)
persons who, as of the Effective Date constitute the Board (the “Incumbent
Directors”) cease for any reason (including without limitation, as a result of a
tender offer, proxy contest, merger or similar transaction) to constitute at
least a majority thereof, provided that any person becoming a Director of the
Company subsequent to the Effective Date shall be considered an Incumbent
Director if such person's election or nomination for election was approved by a
vote of at least 50 percent of the Incumbent Directors; but provided further,
that any such person whose initial assumption of office is in connection with an
actual or threatened proxy contest relating to the election of members of the
Board or other actual or threatened solicitation of proxies or consents by or on
behalf of a “person” (as defined in Section 13(d) and 14(d) of the Exchange Act)
other than the Board, including by reason of agreement intended to avoid or
settle any such actual or threatened contest or solicitation, shall not be
considered an Incumbent Director; or



(c)
consummation of a reorganization, merger or consolidation or sale or other
disposition of at least 80 percent by value of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own directly or
indirectly more than 50 percent of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the company resulting from such Business Combination (including,
without limitation, a company which, as a result of such transaction, owns the
Company or all or substantially all of the Company's assets either directly or
through one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the outstanding
voting securities of the Company; or



(d)
approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



“Change in Control Termination” means a Participant's involuntary termination of
employment that occurs during the twelve (12) month period immediately following
a Change in Control. For this purpose, subject to Section 7.11(b)(ii), a
Participant's involuntary termination of employment includes only the following:


(a)
termination of the Participant's employment by the Company for any reason other
than for Cause, Disability or death;



(b)
termination of the Participant's employment by the Participant after one of the
following events, provided that the Participant's termination of employment
occurs within sixty (60) days after the occurrence of any such event:




2

--------------------------------------------------------------------------------




(i)
the Company (1) assigns or causes to be assigned to the Participant duties
inconsistent in any material respect with his or her position as in effect
immediately prior to the Change in Control; (2) makes or causes to be made any
material adverse change in the Participant's position (including titles and
reporting relationships and level), authority, duties or responsibilities; or
(3) takes or causes to be taken any other action which, in the reasonable
judgment of the Participant, would cause him or her to violate his or her
ethical or professional obligations, or which results in a significant
diminution in such position, authority, duties or responsibilities; or



(ii)
the Company, without the Participant's consent, (1) requires the Participant to
relocate to a principal place of employment more than fifty (50) miles from his
or her existing place of employment and which increases the Participant's
commute from his or her principal residence by more than fifty (50) miles; or
(2) reduces the Participant's base salary, annual bonus, or retirement, welfare,
share incentive, perquisite (if any) and other benefits taken as a whole;



provided, however, that an event described in (i) or (ii) above shall permit a
Participant's termination of employment to be deemed a Change in Control
Termination only if written notice of such event has been provided by the
Participant to the Company and the Company failed to cure such action within a
fifteen (15) day period following receipt of such notice.


“Code” means the United States Internal Revenue Code of 1986, as amended.


“Committee” means the Compensation and Human Resources Committee of the Board or
any successor committee or other committee to which the Compensation and Human
Resources Committee delegates its authority under this Plan. The Compensation
and Human Resources Committee shall be comprised solely of “non-employee
directors” within the meaning of Rule 16b-3(b)(3) under the Exchange Act and two
or more persons who are outside directors within the meaning of Section
162(m)(4)(C)(i) of the Code and the applicable regulations.


“Company” means Covidien public limited company, a company incorporated in
Ireland under registered number 466385, or any successor thereto.


“Deferred Stock Unit” means a Unit granted under Section 4.6 or 4.7 to acquire
Shares upon Termination of Directorship or Termination of Employment, subject to
any restrictions that the Committee, in its discretion, may determine.


“Director” means a member of the Board.


“Disabled” or “Disability” means, subject to Section 7.11(b)(iii), that the
Employee has a permanent and total incapacity from engaging in any employment
for the Company or Subsidiary for physical or mental reasons. A “Disability”
shall be deemed to exist if the Employee is designated with an inactive
employment status at the end of a disability or medical leave or if the Employee
meets the requirements for disability benefits under (i) the Company's or
Subsidiary's long-term disability plan or (ii) the Social Security law then in
effect, for Employees who are on the payroll of any United States Subsidiary.


“Dividend Equivalent” means an amount equal to the cash dividend or the fair
market value of the share dividend that would be paid on each Share underlying
an Award if the Share were duly issued and outstanding on the date on which the
dividend is payable.


“Effective Date” means June 4, 2009, unless otherwise provided herein.


“Employee” means any individual who performs services as an officer or employee
of the Company or a Subsidiary.


“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.


“Exercise Price” means the price of a Share, as fixed by the Committee, which
may be purchased under a Stock Option or with respect to which the amount of any
payment pursuant to a Stock Appreciation Right is determined.


“Fair Market Value” of a Share means the closing sales price on the New York
Stock Exchange of a Share on the trading day of the grant or on the date as of
which the determination of Fair Market Value is being made or, if no sale is
reported for such day, on the next preceding day on which a sale of Shares is
reported. Notwithstanding anything to the

3

--------------------------------------------------------------------------------




contrary herein, the Fair Market Value of a Share will in no event be determined
to be less than par value.


“GAAP” means United States generally accepted accounting principles.


“Incentive Stock Option” means a Stock Option granted under Section 4.3 of the
Plan that is intended to meet the requirements of Section 422 of the Code and
any related regulations and is designated in the Award Certificate as intended
to be an Incentive Stock Option.


“Key Employee” means an Employee who is a “covered employee” within the meaning
of Section 162(m)(3) of the Code or who is reasonably expected to be a “covered
employee” at the time the Company would be entitled to claim a tax deduction in
respect of an Award but for Section 162(m) of the Code.


“Long-Term Performance Award” means an Award granted under Section 4.5 of the
Plan that is paid solely on account of the attainment of a specified performance
target in relation to one or more Performance Measures or other performance
criteria as selected in the sole discretion of the Committee.


“Nominating Committee” means the Nominating and Governance Committee the Board.


“Nonqualified Stock Option” means any Stock Option granted under Section 4.3 of
the Plan that is not an Incentive Stock Option.


“Normal Retirement” means Termination of Employment on or after a Participant
has attained age 60, provided that the sum of the Participant's age and years of
service with the Company or a Subsidiary is 70 or higher.


“Ordinary Shares” means the ordinary shares of the Company, $0.20 (U.S.) par
value, and such other securities or property as may become subject to Awards
pursuant to an adjustment made under Section 5.3 of the Plan.


“Other Stock-Based Award” means an Award granted under Section 4.6 of the Plan
and denominated in Shares.


“Participant” means a Director, Employee or Acquired Grantee who has been
granted an Award under the Plan.


“Performance Cycle” means, with respect to any Award that vests based on
Performance Measures, the period of 12 months or longer over which the level of
performance will be assessed. The first Performance Cycle under the Plan will
begin on such date as is set by the Committee, in its sole discretion.


“Performance Measure” means, with respect to any Annual Performance Bonus or
Long-Term Performance Award, the business criteria selected by the Committee to
measure the level of performance of the Company during a Performance Cycle. The
Committee may select as the Performance Measure any operating and maintenance
expense targets or financial goals as interpreted by the Committee, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit or Subsidiary, either individually,
alternatively or in any combination, and that are absolute or relative to the
performance of one or more comparable companies or an index of comparable
companies, and are measured during the Performance Cycle provided that (i) as to
an Annual Performance Bonus or Long-Term Performance Award granted to a Key
Employee, Performance Measures shall be limited to the following criteria and
(ii) as to an Annual Performance Bonus or Long-Term Performance Award granted to
a Participant who is not a Key Employee, Performance Measures may include, but
not be limited to, the following criteria: (a) cash flow, (b) earnings per
share, (c) earnings before interest, taxes and amortization, (d) return on
equity, (e) total shareholder return, (f) share price performance, (g) return on
capital, (h) return on assets or net assets, (i) revenue, (j) income or net
income, (k) operating income or net operating income, (l) operating profit or
net operating profit, (m) operating margin or profit margin, (n) return on
operating revenue, (o) return on invested capital, (p) market segment share, (q)
product release schedules, (r) new product innovation, (s) product cost
reduction through advanced technology, (t) brand recognition/acceptance, (u)
product ship targets, or (v) customer satisfaction.


“Performance Unit” means a Long-Term Performance Award denominated in Units.


“Plan” means this Covidien Stock and Incentive Plan as most recently amended and
restated on November 15, 2012, subject to approval of the Company's shareholders
at the Company's Annual General Meeting on March 20, 2012.


“Premium-Priced Stock Option” means a Stock Option the Exercise Price of which
is fixed by the Committee at a price that exceeds the Fair Market Value of a
Share on the date of grant.

4

--------------------------------------------------------------------------------






“Reporting Person” means a Director or an Employee who is subject to the
reporting requirements of Section 16(a) of the Exchange Act.


“Restricted Stock” means Shares issued pursuant to Section 4.6 that are subject
to any restrictions that the Committee, in its discretion, may impose.


“Restricted Unit” means a Unit granted under Section 4.5 or Section 4.6 to
acquire Shares or an equivalent amount in cash, which Unit is subject to any
restrictions that the Committee, in its discretion, may impose.


“Securities Act” means the United States Securities Act of 1933, as amended.


“Share” means an Ordinary Share of the Company, and “Shares” shall be construed
accordingly.


“Stock Appreciation Right” means a right granted under Section 4.3 of the Plan
of an amount in cash or Shares equal to any excess of the Fair Market Value of a
Share as of the date on which the right is exercised over the Exercise Price.


“Stock Option” means a right granted under Section 4.3 of the Plan to purchase
from the Company a stated number of Shares at a specified price. Stock Options
awarded under the Plan may be in the form of Incentive Stock Options or
Nonqualified Stock Options.


“Subsidiary” means (i) a subsidiary company (wherever incorporated) of the
Company, as defined by Section 155 of the Companies Act 1963 of Ireland; (ii)
any separately organized business unit, whether or not incorporated, of the
Company; (iii) any employer that is required to be aggregated with the Company
pursuant to Code Section 414 and the regulations promulgated thereunder; and
(iv) any service recipient or employer that is within a controlled group of
corporations as defined in Code Sections 1563(a)(1), (2) and (3) which includes
the Company, where the phrase “at least 50%” is substituted in each place “at
least 80%” appears, and any service recipient or employer within trades or
businesses under common control as defined in Code Section 414(c) and Treas.
Reg. § 1.414(c)-2, which includes the Company, where the phrase “at least 50%”
is substituted in each place “at least 80%” appears, provided, however, that
when the relevant determination is to be based upon legitimate business criteria
(as described in Treas. Reg. § 1.409A-1(b)(5)(iii)(E) and § 1.409A-1(h)(3)), the
phrase “at least 20%” shall be substituted in each place “at least 80%” appears
as described above with respect to both a controlled group of corporations and
trades or business under common control.


“Target Amount” means the amount of Performance Units that will be paid if the
applicable Performance Measure is fully (100%) attained, as determined in the
sole discretion of the Committee.


“Target Bonus” means the target Annual Performance Bonus applicable to a
Reporting Person in respect of a particular year, as established by the
Committee or its delegate.


“Target Vesting Percentage” means the percentage of performance-based Restricted
Units or Shares of Restricted Stock that will vest if the applicable Performance
Measure is fully (100%) attained, as determined in the sole discretion of by the
Committee.


“Termination of Directorship” means the date of cessation of a Director's
membership on the Board for any reason, with or without Cause, as determined in
the sole discretion of the Nominating Committee, provided however that if the
Director is a member of the Nominating Committee, such determination shall be
made by the full Board (excluding such Director).


“Termination of Employment” means the date of cessation of an Employee's
employment relationship with the Company or a Subsidiary for any reason, with or
without Cause, as determined in the sole discretion of the Company.


“Unit” means, for purposes of Performance Units, the potential right to an Award
equal to a specified amount denominated in such form as is deemed appropriate in
the discretion of the Committee and, for purposes of Restricted Units or
Deferred Stock Units, the potential right to acquire one Share.


ARTICLE III
ADMINISTRATION


3.1.Committee. The Plan will be administered by the Committee, except as
otherwise provided in Section 4.7.

5

--------------------------------------------------------------------------------






3.2.Authority of the Committee. The Committee or, to the extent required by
applicable law, the Board will have the authority, in its sole and absolute
discretion and subject to the terms of the Plan, to:


(a)
Interpret and administer the Plan and any instrument or agreement relating to
the Plan;



(b)
Prescribe the rules and regulations that it deems necessary for the proper
operation and administration of the Plan, and amend or rescind any existing
rules or regulations relating to the Plan;



(c)
Select Employees to receive Awards under the Plan;



(d)
Determine the form of an Award, the number of Shares subject to each Award, all
the terms and conditions of an Award, including, without limitation, the
conditions on exercise or vesting, the designation of Stock Options as Incentive
Stock Options or Nonqualified Stock Options, and the circumstances under which
an Award may be settled in cash or Shares or may be cancelled, forfeited or
suspended, and the terms of each Award Certificate;



(e)
Determine whether Awards will be granted singly, in combination or in tandem;



(f)
Establish and interpret Performance Measures (or, as applicable, other
performance criteria) in connection with Annual Performance Bonuses and
Long-Term Performance Awards, evaluate the level of performance over a
Performance Cycle and certify the level of performance attained with respect to
Performance Measures (or other performance criteria, as applicable);



(g)
Subject to Sections 6.1 and 7.12, waive or amend any terms, conditions,
restriction or limitation on an Award, except that the prohibition on the
repricing of Stock Options and Stock Appreciation Rights, as described in
Section 4.3(g), may not be waived;



(h)
Make any adjustments to the Plan (including but not limited to adjustment of the
number of Shares available under the Plan or any Award) and any Award granted
under the Plan as shall be appropriate pursuant to Section 5.3;



(i)
Determine and set forth in the applicable Award Certificate the circumstances
under which Awards may be deferred and the extent to which a deferral will be
credited with Dividend Equivalents and interest thereon;



(j)
Determine and set forth in the applicable Award Certificate whether a
Nonqualified Stock Option or Restricted Share may be transferable to family
members, a family trust or a family partnership;



(k)
Establish any subplans and make any modifications to the Plan, without amending
the Plan, or to Awards made hereunder (including the establishment of terms and
conditions in the Award Certificate not otherwise inconsistent with the terms of
the Plan) that the Committee may determine to be necessary or advisable for
grants made in countries outside the United States to comply with, or to achieve
favorable tax treatment under, applicable foreign laws or regulations or tax
policies or customs;



(l)
Appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and



(m)
Take any and all other actions it deems necessary or advisable for the proper
operation or administration of the Plan.



3.3.Effect of Determinations. All determinations of the Committee will be final,
binding and conclusive on all persons having an interest in the Plan.


3.4.Delegation of Authority. The Board or, if permitted under applicable
corporate law, the Committee, in its discretion and consistent with applicable
law and regulations, may delegate to a committee or an officer or group of
officers, as it deems to be advisable, the authority to select Employees to
receive an Award and to determine the number of Shares under any such Award,
subject to any terms and conditions that the Board or the Committee may
establish. When the Board or the Committee delegates authority pursuant to the
foregoing sentence, it will limit, in its discretion, the number or value of
Shares that may be subject to Awards that the delegate may grant. Only the
Committee has the authority to grant and administer Awards to Key Employees and
other Reporting Persons or to delegates of the Committee, and to establish and
certify Performance Measures.



6

--------------------------------------------------------------------------------




3.5.Employment of Advisors. The Committee may employ attorneys, consultants,
accountants and other advisors, the fees and other expenses of which shall be
paid by the Company, and the Committee, the Company and the officers and
directors of the Company may rely upon the advice, opinions or valuations of the
advisors employed.


3.6.No Liability. No member of the Committee or any person acting as a delegate
of the Committee with respect to the Plan will be liable for any losses
resulting from any action, interpretation or construction made in good faith
with respect to the Plan or any Award granted under the Plan.


ARTICLE IV
AWARDS


4.1.Eligibility. All Participants and Employees are eligible to be designated to
receive Awards granted under the Plan, except as otherwise provided in this
Article IV.


4.2.Form of Awards. Awards will be in the form determined by the Committee, in
its discretion, and will be evidenced by an Award Certificate. Awards may be
granted singly or in combination or in tandem with other Awards.


4.3.Stock Options and Stock Appreciation Rights. The Committee may grant Stock
Options and Stock Appreciation Rights under the Plan to those Employees whom the
Committee may from time to time select, in the amounts and pursuant to the other
terms and conditions that the Committee, in its discretion, may determine and
set forth in the Award Certificate, subject to the provisions below:


(a)
Form. Stock Options granted under the Plan will, at the discretion of the
Committee and as set forth in the Award Certificate, be in the form of Incentive
Stock Options, Nonqualified Stock Options or a combination of the two. If an
Incentive Stock Option and a Nonqualified Stock Option are granted to the same
Participant under the Plan at the same time, the form of each will be clearly
identified, and they will be deemed to have been granted in separate grants. In
no event will the exercise of one Stock Option affect the right to exercise the
other Stock Option. Stock Appreciation Rights may be granted either alone or
concurrently with Nonqualified Stock Options and the amount of Shares
attributable to each Stock Appreciation Right shall be set forth in the
applicable Award Certificate on or before the grant date.



(b)
Exercise Price. The Committee will set the Exercise Price of Stock Options
(other than Premium-Priced Stock Options or certain Incentive Stock Options as
described below) or Stock Appreciation Rights granted under the Plan at a price
that is equal to the Fair Market Value of a Share on the date of grant, subject
to adjustment as provided in Section 5.3. The Committee will set the Exercise
Price of Premium-Priced Stock Options at a price that is higher than the Fair
Market Value of a Share as of the date of grant, provided that such price is no
higher than 150 percent of such Fair Market Value. The Exercise Price of
Incentive Stock Options will be equal to or greater than 110 percent of the Fair
Market Value of a Share as of the date of grant if the Participant receiving the
Incentive Stock Options owns shares possessing more than 10 percent of the total
combined voting power of all classes of shares of the Company or any subsidiary
or parent corporation of the Company, as defined in Section 424 of the Code. The
Exercise Price of a Stock Appreciation Right granted in tandem with a Stock
Option will equal the Exercise Price of the related Stock Option. The Committee
will set forth the Exercise Price of a Stock Option or Stock Appreciation Right
in the Award Certificate or accompanying documentation.



(c)
Term and Timing of Exercise. Each Stock Option or Stock Appreciation Right
granted under the Plan will be exercisable in whole or in part, subject to the
following conditions, unless determined otherwise by the Committee:



(i)
The term of each Stock Option shall be determined by the Committee and set forth
in the applicable Award Certificate, but in no event shall the term of a Stock
Option exceed ten (10) years from the date of its grant.



(ii)
A Stock Option or Stock Appreciation Right will become exercisable at such times
and in such manner as determined by the Committee and set forth in the
applicable Award Certificate.



(iii)
Unless the applicable Award Certificate provides otherwise, upon the death,
Disability, Normal Retirement or a Change in Control Termination of a
Participant who has outstanding Stock Options or Stock Appreciation Rights, the
unvested Stock Options or Stock Appreciation Rights will fully vest. Unless the
applicable Award Certificate or the remainder of this Section 4.3(c) provides
otherwise, the Participant's Stock Options and Stock Appreciation Rights will
lapse, and will not thereafter be exercisable, upon the earlier of (A) their


7

--------------------------------------------------------------------------------




original expiration date or (B) the date that is three (3) years after the date
on which the Participant dies, incurs a Disability or retires due to Normal
Retirement.


(iv)
Unless the applicable Award Certificate provides otherwise, upon the Termination
of Employment of a Participant for any reason other than the Participant's
death, Disability, Normal Retirement or a Change in Control Termination, if the
Participant has attained age 55 and the sum of the Participant's age and years
of service with the Company or a Subsidiary is 60 or higher, a pro rata portion
of the Participant's Stock Options and Stock Appreciation Rights will vest so
that the total number of vested Stock Options or Stock Appreciation Rights held
by the Participant at Termination of Employment (including those that have
already vested as of such date) will be equal to the total number of Stock
Options or Stock Appreciation Rights originally granted to the Participant under
the applicable Award multiplied by a fraction, the numerator of which is the
period of time (in whole months) that have elapsed since the date of grant, and
the denominator of which is the number of months set forth in the applicable
Award Certificate that is required to attain full vesting. Unless the Award
Certificate provides otherwise, such Participant's Stock Options and Stock
Appreciation Rights will lapse, and will not thereafter be exercisable, upon the
earlier of (A) their original expiration date or (B) the date that is three (3)
years after the date of Termination of Employment.



(v)
Unless the applicable Award Certificate provides otherwise, upon the Termination
of Employment of a Participant that does not meet the requirements of paragraphs
(ii) or (iii) above, any unvested Stock Options or Stock Appreciation Rights
will be forfeited. Unless the applicable Award Certificate provides otherwise,
any Stock Options or Stock Appreciation Rights that are vested as of such
Termination of Employment will lapse, and will not thereafter be exercisable,
upon the earlier of (A) their original expiration date or (B) the date that is
ninety (90) days after the date of such Termination of Employment.



(vi)
Stock Options and Stock Appreciation Rights of a deceased Participant may be
exercised only by the estate of the Participant or by the person given authority
to exercise the Stock Options or Stock Appreciation Rights by the Participant's
will or by operation of law. If a Stock Option or Stock Appreciation Right is
exercised by the executor or administrator of a deceased Participant, or by the
person or persons to whom the Stock Option or Stock Appreciation Right has been
transferred by the Participant's will or the applicable laws of descent and
distribution, the Company will be under no obligation to deliver Shares or cash
until the Company is satisfied that the person exercising the Stock Option or
Stock Appreciation Right is the duly appointed executor or administrator of the
deceased Participant or the person to whom the Stock Option or Stock
Appreciation Right has been transferred by the Participant's will or by
applicable laws of descent and distribution.



(vii)
A Stock Appreciation Right granted in tandem with a Stock Option is subject to
the same terms and conditions as the related Stock Option and will be
exercisable only to the extent that the related Stock Option is exercisable.
When either a Stock Option or a Stock Appreciation Right granted in tandem with
each other is exercised, the tandem Stock Option or Stock Appreciation Right, as
applicable, shall expire.



(d)
Payment of Exercise Price. The Exercise Price of a Stock Option must be paid in
full when the Stock Option is exercised. Shares will be issued and delivered
only upon receipt of payment. Payment of the Exercise Price may be made in cash
or by certified check, bank draft, wire transfer, or postal or express money
order, provided that the format is approved by the Company or a designated
third-party administrator. The Committee, in its discretion may also allow
payment to be made by any of the following methods, as set forth in the
applicable Award Certificate:



(i)
Delivering a properly executed exercise notice to the Company or its agent,
together with irrevocable instructions to a broker to deliver to the Company,
within the typical settlement cycle for the sale of equity securities on the
relevant trading market (or otherwise in accordance with the provisions of
Regulation T issued by the Federal Reserve Board), the amount of sale proceeds
with respect to the portion of the Shares to be acquired having a Fair Market
Value on the date of exercise equal to the sum of the applicable portion of the
Exercise Price being so paid;



(ii)
Subject to any requirements of applicable law and regulations, tendering
(actually or by attestation) to the Company or its agent previously acquired
Shares that have a Fair Market Value on the day prior to the date of exercise
equal to the applicable portion of the Exercise Price being so paid; or

    
(iii)
Subject to any requirements of applicable law and regulations, instructing the
Company to reduce the number of Shares that would otherwise be issued by such
number of Shares as have in the aggregate a Fair Market


8

--------------------------------------------------------------------------------




Value on the date of exercise equal to the applicable portion of the Exercise
Price being so paid.


(e)
Incentive Stock Options. Incentive Stock Options granted under the Plan will be
subject to the following additional conditions, limitations and restrictions:



(i)
Eligibility. Incentive Stock Options may be granted only to Employees of the
Company or a Subsidiary that is a subsidiary or parent corporation of the
Company within the meaning of Code Section 424.



(ii)
Timing of Grant. No Incentive Stock Option will be granted under the Plan after
the 10-year anniversary of the date on which the Plan is adopted by the Board
or, if earlier, the date on which the Plan is approved by the stockholders of
Covidien Ltd.



(iii)
Amount of Award. Subject to Section 5.3 of the Plan, no more than 10 million
Shares may be available for grant in the form of Incentive Stock Options. The
aggregate Fair Market Value (as of the date of grant) of the Shares with respect
to which the Incentive Stock Options awarded to any Employee first become
exercisable during any calendar year may not exceed $100,000 (U.S.). For
purposes of this $100,000 (U.S.) limit, the Employee's Incentive Stock Options
under this Plan and all other plans maintained by the Company and its
Subsidiaries will be aggregated. To the extent any Incentive Stock Option would
exceed the $100,000 (U.S.) limit, the Incentive Stock Option will afterwards be
treated as a Nonqualified Stock Option to the extent required by the Code and
underlying regulations and rulings.



(iv)
Timing of Exercise. If the Committee exercises its discretion in the Award
Certificate to permit an Incentive Stock Option to be exercised by a Participant
more than three months after the Participant has ceased being an Employee (or
more than 12 months if the Participant is permanently and totally disabled,
within the meaning of Code Section 22(e)), the Incentive Stock Option will
afterwards be treated as a Nonqualified Stock Option to the extent required by
the Code and underlying regulations and rulings. For purposes of this paragraph
(iv), an Employee's employment relationship will be treated as continuing intact
while the Employee is on military leave, sick leave or another approved leave of
absence if the period of leave does not exceed 90 days, or a longer period to
the extent that the Employee's right to reemployment with the Company or a
Subsidiary is guaranteed by statute or by contract. If the period of leave
exceeds 90 days and the Employee's right to reemployment is not guaranteed by
statute or contract, the employment relationship will be deemed to have ceased
on the 91st day of the leave.



(v)
Transfer Restrictions. In no event will the Committee permit an Incentive Stock
Option to be transferred by an Employee other than by will or the laws of
descent and distribution, and any Incentive Stock Option awarded under this Plan
will be exercisable only by the Employee during the Employee's lifetime.



(f)
Exercise of Stock Appreciation Rights. Upon exercise of a Participant's Stock
Appreciation Rights, the Company will pay cash or Shares or a combination of
cash and Shares, in the discretion of the Committee and as described in the
Award Certificate. Cash payments will be equal to the excess of the Fair Market
Value of a Share on the date of exercise over the Exercise Price, for each Share
for which a Stock Appreciation Right was exercised. If Shares are paid for the
Stock Appreciation Right, the Participant will receive a number of whole Shares
equal to the quotient of the cash payment amount divided by the Fair Market
Value of a Share on the date of exercise.



(g)
No Repricing. Except as otherwise provided in Section 5.3, in no event will the
Committee decrease the Exercise Price of a Stock Option or Stock Appreciation
Right after the date of grant or cancel outstanding Stock Options or Stock
Appreciation Rights and issue cash in exchange for such cancellation or grant
replacement Stock Options or Stock Appreciation Rights with a lower Exercise
Price than that of the replaced Stock Options or Stock Appreciation Rights or
other Awards without first obtaining the approval of the holders of a majority
of the Shares who are present in person or by proxy at a meeting of the
Company's shareholders and entitled to vote.



4.4.Annual Performance Bonuses. The Committee may grant Annual Performance
Bonuses under the Plan in the form of cash or Shares to the Reporting Persons
that the Committee may from time to time select, in the amounts and pursuant to
the terms and conditions that the Committee may determine and set forth in the
Award Certificate, subject to the provisions below:


(a)
Performance Cycles. Annual Performance Bonuses will be awarded in connection
with a twelve (12) month Performance Cycle, which will be the fiscal year of the
Company.



(b)
Eligible Participants. Within ninety (90) days after the commencement of a
Performance Cycle, the Committee


9

--------------------------------------------------------------------------------




will determine the Reporting Persons who will be eligible to receive an Annual
Performance Bonus under the Plan. If an individual becomes a Reporting Person
after this ninety (90) day period, the Committee may determine that such
Reporting Person is eligible to receive a pro rata Annual Performance Bonus
under the Plan.


(c)
Performance Measures; Targets; Award Criteria.



(i)
Within ninety (90) days after the commencement of the service period to which a
Performance Cycle relates, the Committee will fix and establish in writing (A)
the Performance Measures that will apply to that Performance Cycle; (B) the
Target Bonus which may be earned by each Participant; and (C) subject to
subsection (d) below, the criteria for computing the amount that will be paid
with respect to each level of attained performance. The Committee will also set
forth the minimum level of performance, based on the applicable Performance
Measures, that must be attained during the Performance Cycle before any Annual
Performance Bonus will be paid and the percentage of the Target Bonus that will
become payable upon attainment of various levels of performance that equal or
exceed the minimum required level.



(ii)
The Committee, in its discretion, may, on a case-by-case basis, reduce, but not
increase, the amount otherwise payable to any Key Employee with respect to any
given Performance Cycle, provided, however, that no reduction will result in an
increase in the amount payable under any Annual Performance Bonus of another Key
Employee.



(d)
Payment, Certification. No Annual Performance Bonus will be paid to any
Reporting Person until the Committee certifies in writing the level of
performance attained for the Performance Cycle in relation to the applicable
Performance Measures. In applying Performance Measures, the Committee (i) shall
make adjustments for events listed in Section 5.3 in accordance therewith and
(ii) may, in its discretion, exclude the effect of unusual or infrequently
occurring items, the cumulative effect of changes in the law, regulations or
accounting rules, and other items, all determined in accordance with GAAP (to
the extent applicable) and identified in financial statements, notes to the
financial statements or discussion and analysis of management; provided that the
determination by the Committee that Performance Measures shall be adjusted for
items in accordance with this clause (ii) shall be made no later than ninety
(90) days after the commencement of any applicable Performance Cycle in respect
of Annual Performance Bonuses awarded to Key Employees.



(e)
Form of Payment. Annual Performance Bonuses will be paid in cash or Shares. All
such Performance Bonuses shall be paid no later than the 15th day of the third
month following the end of the calendar year (or, if later, following the end of
the Company's fiscal year) in which such Performance Bonuses are no longer
subject to a substantial risk of forfeiture (as determined for purposes of
Section 409A of the Code), except to the extent that a Participant has elected
to defer payment under the terms of a duly authorized deferred compensation
arrangement, in which case the terms of such arrangement shall govern.



(f)
Section 162(m) of the Code. It is the intent of the Company that Annual
Performance Bonuses made to Key Employees be “performance-based compensation”
for purposes of Section 162(m) of the Code, that this Section 4.4 be interpreted
in a manner that satisfies the applicable requirements of Section 162(m)(4)(C)
of the Code and related regulations, and that the Plan be operated so that the
Company may take a full tax deduction for Annual Performance Bonuses. If any
provision of this Plan or any Annual Performance Bonus would otherwise frustrate
or conflict with this intent, the provision will be interpreted and deemed
amended so as to avoid this conflict.



(g)
Acceleration. Each Participant who is eligible to receive an Annual Performance
Bonus with respect to a Performance Cycle during which a Change of Control
occurs will, except as otherwise provided below, be deemed to have achieved a
level of performance, as of the date of Change in Control, that would cause all
(100%) of the Participant's Target Bonus to become payable at such times and in
such manner as determined in the sole discretion of the Committee.
Notwithstanding the previous sentence, if (i) a surviving entity maintains the
Performance Cycle in which a Change in Control occurs, or otherwise provides for
the payment of an Annual Performance Bonus based on the level of performance
attained for such Performance Cycle in relation to the Performance Measures
established for such Performance Cycle (including Performance Measures that were
adjusted or modified as a result of the Change in Control) and (ii) the Annual
Performance Bonus based on the level of performance attained for such
Performance Cycle exceeds all (100%) of the Participant's Target Bonus, then
each Participant who is eligible to receive an Annual Performance Bonus with
respect to such Performance Cycle shall receive an Annual Performance Bonus
based on the level of performance attained for such Performance Cycle at such
times and in such manner as determined in the sole discretion of the Committee,
or successor to the Committee. Notwithstanding the above, the time and manner of
any payments made pursuant to


10

--------------------------------------------------------------------------------




this Section 4.4(g) shall comply with Section 4.4(e) above.


4.5.Long-Term Performance Awards. The Committee may grant Long-Term Performance
Awards under the Plan in the form of Performance Units, Restricted Units or
Restricted Stock to any Employee who the Committee may from time to time select,
in the amounts and pursuant to the terms and conditions that the Committee may
determine and set forth in the Award Certificate, subject to the provisions
below:


(a)
Performance Cycles. Long-Term Performance Awards will be awarded in connection
with a Performance Cycle, as determined by the Committee in its discretion,
provided, however, that a Performance Cycle may be no shorter than twelve (12)
months and no longer than five (5) years.



(b)
Eligible Participants. Within ninety (90) days after the commencement of a
Performance Cycle, the Committee will determine the Employees who will be
eligible to receive a Long-Term Performance Award for the Performance Cycle,
provided that the Committee may determine the eligibility of any Employee other
than a Key Employee after the expiration of this ninety (90) day period.



(c)
Performance Measures; Targets; Award Criteria.



(i)
Within ninety (90) days after the commencement of the service period to which a
Performance Cycle relates, the Committee will fix and establish in writing (A)
the Performance Measures that will apply to that Performance Cycle; (B) with
respect to Performance Units, the Target Amount payable to each Participant; (C)
with respect to Restricted Units and Restricted Stock, the Target Vesting
Percentage for each Participant; and (D) subject to subsection (d) below, the
criteria for computing the amount that will be paid or will vest with respect to
each level of attained performance. The Committee will also set forth the
minimum level of performance, based on the applicable Performance Measures, that
must be attained during the Performance Cycle before any Long-Term Performance
Award will be paid or vest, and the percentage of Performance Units that will
become payable and the percentage of performance-based Restricted Units or
Shares of Restricted Stock that will vest upon attainment of various levels of
performance that equal or exceed the minimum required level.



(ii)
The Committee, in its discretion, may, on a case-by-case basis, reduce, but not
increase, the amount of Long-Term Performance Awards otherwise payable to any
Key Employee with respect to any given Performance Cycle, provided, however,
that no reduction will result in an increase in the dollar amount or number of
Shares payable under any Long-Term Performance Award of another Key Employee.



(d)
Payment, Certification. Long-Term Performance Awards shall vest and be paid
within the sixty (60) day period following the end of the applicable Performance
Cycle, and shall only be paid if, within such sixty (60) day period, the
Committee certifies in writing the level of performance attained for the
Performance Cycle in relation to the applicable Performance Measures. Long-Term
Performance Awards awarded to Participants who are not Key Employees will be
based on the Performance Measures, or other applicable performance criteria, and
payment formulas that the Committee, in its discretion, may establish for these
purposes. These Performance Measures, or other performance criteria, and
formulas may be the same as or different than the Performance Measures and
formulas that apply to Key Employees.



(e)
Form of Payment. Long-Term Performance Awards in the form of Performance Units
may be paid in cash or full Shares, in the discretion of the Committee, and as
set forth in the applicable Award Certificate. Performance-based Restricted
Units and Restricted Stock will be paid in full Shares. Payment with respect to
any fractional Share will be in cash in an amount based on the Fair Market Value
of the Share as of the date the Performance Unit becomes payable. All Long-Term
Performance Awards shall be paid no later than the 15th day of the third month
following the end of the calendar year (or, if later, following the end of the
Company's fiscal year) in which such Long-Term Performance Awards are no longer
subject to a substantial risk of forfeiture (within the meaning of Code Section
409A), except to the extent that a Participant has elected to defer payment
under the terms of a duly authorized deferred compensation arrangement, in which
case the terms of such arrangement shall govern, or as otherwise provided in
Section 4.5(g) below.



(f)
Section 162(m) of the Code. It is the intent of the Company that Long-Term
Performance Awards made to Key Employees be "performance-based compensation" for
purposes of Section 162(m) of the Code, that this Section 4.5 be interpreted in
a manner that satisfies the applicable requirements of Section 162(m)(4)(C) of
the Code and related regulations with respect to Long-Term Performance awards
made to Key Employees, and that the Plan be


11

--------------------------------------------------------------------------------




operated so that the Company may take a full tax deduction for Long-Term
Performance Awards. If any provision of this Plan or any Long-Term Performance
Award would otherwise frustrate or conflict with this intent, the provision will
be interpreted and deemed amended so as to avoid this conflict.


(g)
Special Vesting Provisions. Unless the applicable Award Certificate provides
otherwise, upon the death, Disability, Normal Retirement or a Change in Control
Termination of a Participant who has an outstanding Long-Term Performance Award,
the unvested Long-Term Performance Award will fully vest and be paid as if the
Participant had continued in active employment with the Company through the date
such Long-Term Performance Award would have vested and been paid in the absence
of such event. Unless the applicable Award Certificate provides otherwise, upon
the Termination of Employment of a Participant for any reason other than the
Participant's death, Disability, Normal Retirement or a Change in Control
Termination, the unvested Long-Term Performance Award will be forfeited unless
the Participant has attained age 55 and the sum of the Participant's age and
years of service with the Company or a Subsidiary is 60 or higher, in which case
a pro rata portion of the Participant's Long-Term Performance Awards will vest
and be paid as if the Participant had continued in active employment with the
Company through the date such Long-Term Performance Award would have vested and
been paid in the absence of such event; provided that the number of Long-Term
Performance Awards held by the Participant which shall vest under those
circumstances shall equal the total number of Long-Term Performance Awards in
which such Participant would have vested multiplied by a fraction, the numerator
of which is the period of time (in whole months) that have elapsed since the
date of grant, and the denominator of which is the number of total months set
forth in the applicable Award Certificate for such Performance Period.



4.6.Other Stock-Based Awards. The Committee may, from time to time, grant Awards
(other than Stock Options, Stock Appreciation Rights, Annual Performance Bonuses
or Long-Term Performance Awards) to any Employee who the Committee may from time
to time select, which Awards consist of, or are denominated in, payable in,
valued in whole or in part by reference to, or otherwise related to, Shares.
These Awards may include, among other forms, Restricted Stock, Restricted Units,
or Deferred Stock Units. The Committee will determine, in its discretion, the
terms and conditions that will apply to Awards granted pursuant to this Section
4.6, which terms and conditions will be set forth in the applicable Award
Certificate.


(a)
Vesting. Restrictions on Other Stock-Based Awards granted under this Section 4.6
will lapse at such times and in such manner as determined by the Committee and
set forth in the applicable Award Certificate. Unless the applicable Award
Certificate provides otherwise, if the restrictions on Other Stock-Based Awards
have not lapsed or been satisfied as of the Participant's Termination of
Employment, the Shares will be forfeited by the Participant if the termination
is for any reason other than the Normal Retirement, death or Disability of the
Participant or a Change in Control Termination, except that the Award will vest
pro rata with respect to the portion of the vesting term set forth in the
applicable Award Certificate that the Participant has completed if the
Participant has attained age 55 and the sum of the Participant's age and years
of service with the Company is 60 or higher. All restrictions on Other
Stock-Based Awards granted pursuant to this Section 4.6 will lapse upon the
Normal Retirement, death or Disability of the Participant or a Change in Control
Termination.



(b)
Grant of Restricted Stock. The Committee may grant Restricted Stock to any
Employee, which Shares will be registered in the name of the Participant and
held for the Participant by the Company. The Participant will have all rights of
a shareholder with respect to the Shares, including the right to vote and to
receive dividends or other distributions (subject to Section 4.6(e)), except
that the Shares may be subject to a vesting schedule and will be forfeited if
the Participant attempts to sell, transfer, assign, pledge or otherwise encumber
or dispose of the Shares before the restrictions are satisfied or lapse.



(c)
Grant of Restricted Units. The Committee may grant Restricted Units to any
Employee, which Units will be paid in cash or whole Shares or a combination of
cash and Shares, in the discretion of the Committee, when the restrictions on
the Units lapse and any other conditions set forth in the Award Certificate have
been satisfied. For each Restricted Unit that vests, one Share will be paid or
an amount in cash equal to the Fair Market Value of a Share as of the date on
which the Restricted Unit vests.



(d)
Grant of Deferred Stock Units. The Committee may grant Deferred Stock Units to
any Employee, which Units will be paid in whole Shares upon the Employee's
Termination of Employment if the restrictions on the Units have lapsed. One
Share will be paid for each Deferred Stock Unit that becomes payable.



(e)
Dividends and Dividend Equivalents. At the discretion of the Committee and as
set forth in the applicable Award Certificate, dividends paid on Shares may be
paid immediately or withheld and deferred in the Participant's account. In the
event of a payment of dividends on the Ordinary Shares, the Committee may credit
Restricted


12

--------------------------------------------------------------------------------




Units with Dividend Equivalents in accordance with terms and conditions
established in the discretion of the Committee. Dividend Equivalents will be
subject to such vesting terms as is determined by the Committee and may be
distributed immediately or withheld and deferred in the Participant's account as
determined by the Committee and set forth in the applicable Award Certificate.
Deferred Stock Units may, in the discretion of the Committee and as set forth in
the Award Certificate, be credited with Dividend Equivalents or additional
Deferred Stock Units. The number of any Deferred Stock Units credited to a
Participant's account upon the payment of a dividend will be equal to the
quotient produced by dividing the cash value of the dividend by the Fair Market
Value of one Share as of the date the dividend is paid. The Committee will
determine any terms and conditions on deferral of a dividend or Dividend
Equivalent, including the rate of interest to be credited on deferral and
whether interest will be compounded.


4.7.Director Awards.


(a)
Notwithstanding anything herein to the contrary, the Nominating Committee shall
have the exclusive authority to issue awards to Directors who are not also
employees of the Company or any Subsidiary (Director Awards), which may consist
of, but not be limited to, Stock Options, Stock Appreciation Rights, or Other
Stock-Based Awards. Each Director Award shall be governed by an Award
Certificate approved by the Nominating Committee.



(b)
The Nominating Committee shall have the exclusive authority to administer
Director Awards, and shall have the authority set forth in Section 3.2 and the
indemnification set forth in Section 7.7, solely as such provisions apply to the
Director Awards. All determinations made by the Nominating Committee hereunder
shall be final, binding and conclusive.



4.8.Substitute Awards. The Committee may make Awards under the Plan to Acquired
Grantees through the assumption of, or in substitution for, outstanding
stock-based awards previously granted to such Acquired Grantees. Such assumed or
substituted Awards will be subject to the terms and conditions of the original
awards made by the Acquired Company, with such adjustments therein as the
Committee considers appropriate to give effect to the relevant provisions of any
agreement for the acquisition of the Acquired Company. Any grant of Incentive
Stock Options pursuant to this Section 4.8 will be made in accordance with
Section 424 of the Code and any final regulations published thereunder.


4.9.Limit on Individual Grants. Subject to Sections 5.1 and 5.3, no Employee may
be granted more than six (6) million Shares over any calendar year pursuant to
Awards of Stock Options, Stock Appreciation Rights and performance-based
Restricted Stock and Restricted Units, except that an incentive Award of no more
than ten (10) million Shares may be made pursuant to Stock Options, Stock
Appreciation Rights and performance-based Restricted Stock and Restricted Units
to any person who has been hired within the calendar year as a Key Employee. The
maximum amount that may be paid in cash or Shares pursuant to Annual Performance
Bonuses or Long-Term Performance Awards paid in Performance Units to any one
Employee is $15 million (U.S.) for any Performance Cycle of twelve (12) months.
For any longer Performance Cycle, this maximum will be adjusted proportionally.


4.10. Termination for Cause. Notwithstanding anything to the contrary herein and
unless the applicable Award Certificate provides otherwise, if a Participant
incurs a Termination of Directorship or Termination of Employment for Cause,
then all Stock Options, Stock Appreciation Rights, Annual Performance Bonuses,
Long-Term Performance Awards, Restricted Units, Restricted Stock and Other
Stock-Based Awards will immediately be cancelled. The exercise of any Stock
Option or Stock Appreciation Right or the payment of any Award may be delayed,
in the Committee's discretion, in the event that a potential termination for
Cause is pending. Unless the applicable Award Certificate provides otherwise, if
a Participant incurs a Termination of Directorship or Termination of Employment
for Cause, then the Participant will be required to deliver to the Company (i)
Shares (or, in the discretion of the Committee, cash) equal in value to the
amount of any profit the Participant realized upon the exercise of an Option or
Stock Appreciation Right during the twelve (12) month period occurring
immediately prior to the Participant's Termination of Directorship or
Termination of Employment for Cause; and (ii) the number of Shares (or, in the
discretion of the Committee, the cash value of Shares) the Participant received
for Other Stock Based Awards (including Restricted Stock, Restricted Units and
Deferred Stock Units) that vested during the period specified in (i) above.
Unless the applicable award certificate provides otherwise, if, after a
Participant's Termination of Directorship or Termination of Employment, the
Committee determines in its sole discretion that while the Participant was a
Company or Subsidiary employee or a Director, such Participant engaged in
activity that would have been grounds for a Termination of Directorship or
Termination of Employment for Cause, then the Company will immediately cancel
all Stock Options, Stock Appreciation Rights, Annual Performance Bonuses,
Long-Term Performance Awards, Restricted Units, Restricted Stock and Other
Stock-Based Awards and the Participant will be required to deliver to the
Company (A) Shares (or, in the discretion of the Committee, cash) equal in value
to the amount of any profit the Participant realized upon the exercise of an
Option or Stock

13

--------------------------------------------------------------------------------




Appreciate Right during the period that begins twelve (12) months immediately
prior to the Participant's Termination of Directorship or Termination of
Employment and ends on the date of the Committee's determination that the
Participant's conduct would have constituted grounds for a Termination of
Directorship or Termination of Employment for Cause; and (B) the number of
Shares (or, in the discretion of the Committee, the cash value of said shares)
the Participant received for Other Stock Based Awards (including Restricted
Stock, Restricted Units and Deferred Stock Units) that vested during the period
specified in (A) above.


ARTICLE V
SHARES SUBJECT TO THE PLAN; ADJUSTMENTS


5.1.Shares Available.


(a)
The Shares issuable under the Plan will be authorized but unissued Shares, and,
to the extent permissible under applicable law, Shares acquired by the Company,
any Subsidiary or any other person or entity designated by the Company and held
as treasury shares.



(b)
Subject to the counting rules set forth in Section 5.2 and adjustment in
accordance with Section 5.3, the total number of Shares with respect to which
Awards may be issued under the Plan shall equal 97,497,609 (24,843,452 of which
were originally authorized in connection with the adoption of the Plan,
27,654,157 of which were authorized in connection with the amendment and
restatement of the Plan approved by shareholders at the Company's Annual General
Meeting held on March 18, 2009, and 45 million of which were authorized in
connection with the amendment and restatement of the Plan on November 15, 2012,
subject to approval of the Company's shareholders at the Company's 2013 Annual
General Meeting to be held on March 20, 2013).



(c)
Incentive Stock Options may be granted under the Plan in respect of no more than
10 million Shares.



5.2.Counting Rules.


(a)
The total number of Shares with respect to which Awards may be issued under the
Plan, as described in Section 5.1(b), shall be reduced by 2.2 Shares per each
Share subject to an Award of Restricted Stock, Restricted Units, Deferred Stock
Units, Performance Units or Other Stock-Based Awards, or as payment of an Annual
Performance Bonus, in each case granted on or after March 20, 2013.



(b)
The following Shares related to Awards under the Plan will again be available
for issuance under the Plan:



(i)
Shares related to Awards paid in cash;



(ii)
Shares related to Awards that expire, are forfeited or cancelled or terminate
for any other reason without issuance of Shares and any Shares of Restricted
Stock that are returned to the Company upon a Participant's Termination of
Employment or, if applicable, a Director's Termination of Directorship
(including, for clarity, at a rate of 2.2 Shares per each Share related to such
an Award in the form of Restricted Stock, Restricted Units, Deferred Stock
Units, Performance Units or Other Stock-Based Awards, or as payment of an Annual
Performance Bonus); and



(iii)
Any Shares issued in connection with Awards that are assumed, converted or
substituted as a result of the acquisition of an Acquired Company by the Company
or a combination of the Company with another company.

 
5.3.Adjustments. In the event of a change in the outstanding Shares by reason of
a share split, reverse share split, dividend or other distribution (whether in
the form of cash, Shares, other securities or other property), extraordinary
cash dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities or similar corporate transaction or event, the Committee shall make
an appropriate adjustment to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan. Any adjustment
made by the Committee under this Section 5.3 will be conclusive and binding for
all purposes under the Plan.



14

--------------------------------------------------------------------------------




5.4.Change in Control.


(a)
Acceleration. Unless the applicable Award Certificate provides otherwise, (i)
all outstanding Stock Options and Stock Appreciation Rights will become
exercisable as of the effective date of a Participant's Change in Control
Termination if the Awards are not otherwise vested, and all conditions will be
waived with respect to outstanding Restricted Stock and Restricted Units (other
than Long-Term Performance Awards) and Deferred Stock Units and (ii) each
Participant who has been granted a Long-Term Performance Award that is
outstanding as of the date of such Participant's Change in Control Termination
will be deemed to have achieved a level of performance, as of the Change in
Control Termination, that would cause all (100%) of the Participant's Target
Amounts to become payable and all restrictions on the Participant's
performance-based Restricted Units and Shares of Restricted Stock to lapse.
Unless the Committee determines otherwise in its discretion (either when an
Award is granted or any time thereafter), in the event that Awards outstanding
as of the date of a Change in Control that are payable in Ordinary Shares of the
Company will not be substituted with comparable awards payable or redeemable in
shares of publicly-traded stock after the Change in Control, each such
outstanding Award (A) will become fully vested (at target, where applicable)
immediately prior to the Change in Control and (B) each such Award that is a
Stock Option will be settled in cash, without the Participant's consent, for an
amount equal to the amount that could have been attained upon the exercise of
such Award immediately prior to the Change in Control had such Award been
exercisable or payable at such time.



(b)
Permissive Actions. In addition to the actions described in Section 5.4(a)(A)
and (B), in the event of a Change in Control, the Committee may take any one or
more of the following actions with respect to any or all outstanding Awards,
without the consent of Participants: (i) the Committee may determine that
outstanding Stock Options and Stock Appreciation Rights shall be fully vested
and exercisable and restrictions on Restricted Stock, Restricted Units, Deferred
Stock Units and Other Stock-Based Awards shall lapse as of the date of the
Change in Control or such other time (prior to a Participant's Change in Control
Termination) as the Committee determines; (ii) the Committee may require that a
Participant surrender his or her outstanding Stock Options and Stock
Appreciation Rights in exchange for one or more payments by the Company, in cash
or Ordinary Shares, as determined by the Committee, in an amount equal to the
amount by which the then Fair Market Value of the Shares subject to the
Participant's unexercised Stock Options and Stock Appreciation Rights exceeds
the Exercise Price, if any, and on such terms as the Committee determines; (iii)
after giving Participants an opportunity to exercise any outstanding Stock
Options and Stock Appreciation Rights, the Committee may terminate any or all
unexercised Stock Options and Stock Appreciation Rights at such time as the
Committee deems appropriate; (iv) the Committee may determine that Annual
Performance Bonuses and/or Long-Term Performance Awards will be paid out at
their target level, in cash or Ordinary Shares as determined by the Committee;
or (v) the Committee may determine that Awards that remain outstanding after the
Change in Control shall be converted to similar grants of, or assumed by, the
surviving corporation (or a parent or subsidiary of the surviving corporation or
successor). Such acceleration, surrender, termination, settlement, payment or
conversion shall take place as of the date of the Change in Control or such
other date as the Committee determines. The Committee may specify how an Award
will be treated in the event of a Change in Control either when the Award is
granted or at any time thereafter.



5.5.Fractional Shares. No fractional Shares will be issued under the Plan.
Except as otherwise provided in Section 4.5(e) and unless otherwise provided by
the Committee, if a Participant acquires the right to receive a fractional Share
under the Plan, the Participant will receive, in lieu of the fractional Share, a
cash payment equal to the Fair Market Value of such fractional share on the date
of settlement of the related Award.


ARTICLE VI
AMENDMENT AND TERMINATION


6.1.Amendment. The Plan may be amended at any time and from time to time by the
Board or authorized Board committee without the approval of shareholders of the
Company, except that no material revision to the terms of the Plan will be
effective until the amendment is approved by the shareholders of the Company. A
revision is “material” for this purpose if it materially increases the number of
Shares that may be issued under the Plan (other than an increase pursuant to
Section 5.3 of the Plan), expands the types of Awards available under the Plan,
materially expands the class of persons eligible to receive Awards under the
Plan, materially extends the term of the Plan, reduces the Exercise Price at
which Stock Options or Stock Appreciation Rights may be granted, reduces the
Exercise Price of outstanding Stock Options or Stock Appreciation Rights,
results in the replacement of outstanding Stock Options or Stock Appreciation
Rights with cash, new Stock Options or Stock Appreciation Rights that have an
Exercise Price that is lower than the Exercise Price of the replaced Stock
Options or Stock Appreciation Rights, or other Awards, or is otherwise an
amendment requiring shareholder approval pursuant to any law or the rules of any
exchange on which the Company's Ordinary Shares are listed for trading. No
amendment of the Plan or any

15

--------------------------------------------------------------------------------




outstanding Award Certificate made without the Participant's written consent may
adversely affect any right of a Participant with respect to an outstanding
Award.


6.2.Termination. The Plan will terminate upon the earlier of the following dates
or events to occur:


(a)
The adoption of a resolution of the Board terminating the Plan; or



(b)
November 14, 2022, the day before the tenth (10th) anniversary of the adoption
of the November 15, 2012 amendment and restatement of the Plan which was
approved by the Company's shareholders at its 2013 Annual General Meeting held
on March 20, 2013.



No Awards will be granted under this Plan after it has terminated. The
termination of the Plan, however, will not alter or impair any of the rights or
obligations of any person under any Award previously granted under the Plan
without such person's consent. After the termination of the Plan, any previously
granted Awards will remain in effect and will continue to be governed by the
terms of the Plan and the applicable Award Certificate.


ARTICLE VII
GENERAL PROVISIONS


7.1.Nontransferability of Awards. No Award under the Plan will be subject in any
manner to alienation, anticipation, sale, assignment, pledge, encumbrance or
transfer, and no other persons will otherwise acquire any rights therein, except
as provided below.


(a)
Any Award may be transferred by will or by the laws of descent or distribution.



(b)
Unless the applicable Award Certificate provides otherwise, all or any part of a
Nonqualified Stock Option or Shares of Restricted Stock may be transferred to a
family member without consideration. For purposes of this subsection (b),
"family member" includes any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law of
the Participant, including adoptive relationships, any person sharing the
Participant's household (other than a tenant or employee), a trust in which
these persons have more than fifty percent (50%) of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than fifty percent (50%) of the voting interests.



Any transferred Award will be subject to all of the same terms and conditions as
provided in the Plan and the applicable Award Certificate. The Participant or
the Participant's estate will remain liable for any withholding tax that may be
imposed by any federal, state or local tax authority. The Company may, in its
sole discretion, disallow all or a part of any transfer of an Award pursuant to
this Subsection 7.1(b) unless and until the Participant makes arrangements
satisfactory to the Company for the payment of any withholding tax. The
Participant must immediately notify the Company, in the form and manner required
by the applicable Award Certificate or as otherwise required by the Company, of
any proposed transfer of an Award pursuant to this Subsection 7.1(b). No
transfer will be effective until the Company consents to the transfer.


(c)
Unless the applicable Award Certificate provides otherwise, any Nonqualified
Stock Option transferred by a Participant pursuant to subsection (b) may be
exercised by the transferee only to the extent that the Award would have been
exercisable by the Participant had no transfer occurred. The transfer of Shares
upon exercise of the Award will be conditioned on the payment of any withholding
tax.



(d)
Restricted Stock may be freely transferred after the restrictions lapse or are
satisfied and the Shares are delivered, provided, however, that Restricted Stock
awarded to an affiliate of the Company may be transferred only pursuant to Rule
144 under the Securities Act, or pursuant to an effective registration for
resale under the Securities Act. For purposes of this subsection (d),
"affiliate" will have the meaning assigned to that term under Rule 144.



(e)
In no event may a Participant transfer an Incentive Stock Option other than by
will or the laws of descent and distribution.




16

--------------------------------------------------------------------------------




7.2.Withholding of Taxes. The Committee, in its discretion, may require the
satisfaction of a Participant's tax withholding obligations by any of the
following methods or any method as it determines to be in accordance with the
laws of the jurisdiction in which the Participant resides, has domicile or
performs services.


(a)
Stock Options and Stock Appreciation Rights. As a condition to the delivery of
Shares pursuant to the exercise of a Stock Option or Stock Appreciation Right,
the Committee may require that the Participant, at the time of exercise, pay to
the Company by cash, certified check, bank draft, wire transfer or postal or
express money order an amount sufficient to satisfy any applicable tax
withholding obligations. The Committee may also, in its discretion, accept
payment of tax withholding obligations through any of the Exercise Price payment
methods described in Section 4.3(d).



(b)
Other Awards Payable in Shares. The Participant shall satisfy the Participant's
tax withholding obligations arising in connection with the release of
restrictions on Restricted Units, Restricted Stock and Other Stock-Based Awards
by payment to the Company in cash or by certified check, bank draft, wire
transfer or postal or express money order, provided that the format is approved
by the Company or a designated third-party administrator. However, subject to
any requirements of applicable law, the Company may also satisfy the
Participant's tax withholding obligations by other methods, including selling or
withholding Shares that would otherwise be available for delivery.



(c)
Cash Awards. The Company may satisfy a Participant's tax withholding obligation
arising in connection with the payment of any Award in cash by withholding cash
from such payment.



7.3.No Implied Rights. The establishment and operation of the Plan, including
the eligibility of a Participant to participate in the Plan, will not be
construed as conferring any legal or other right upon any Director for any
continuation of directorship or any Employee for the continuation of employment
through the end of any Performance Cycle or other period. The Company expressly
reserves the right, which may be exercised at any time and in the Company's sole
discretion, to discharge any individual or treat him or her without regard to
the effect that discharge might have upon him or her as a Participant in the
Plan.


7.4. No Obligation to Exercise Awards. The grant of a Stock Option or Stock
Appreciation Right will impose no obligation upon the Participant to exercise
the Award.


7.5.No Rights as Shareholders. A Participant who is granted an Award under the
Plan will have no rights as a shareholder of the Company with respect to the
Award unless and until certificates for the Shares underlying the Award are
registered in the Participant's name and (other than in the case of Restricted
Stock) delivered to the Participant. The right of any Participant to receive an
Award by virtue of participation in the Plan will be no greater than the right
of any unsecured general creditor of the Company.


7.6.Indemnification of Committee. The Company will indemnify, to the fullest
extent permitted by law, each person made or threatened to be made a party to
any civil or criminal action or proceeding by reason of the fact that the
person, or the executor or administrator of the person's estate, is or was a
member of the Committee or an authorized delegate of the Committee including,
for purposes of Director Awards, the Nominating Committee.


7.7.No Required Segregation of Assets. Neither the Company nor any Subsidiary
will be required to segregate any assets that may at any time be represented by
Awards granted pursuant to the Plan.


7.8.Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services for the Company or a Subsidiary. Any gain realized
pursuant to Awards under the Plan constitutes a special incentive payment to the
Participant and will not be taken into account as compensation for purposes of
any other employee benefit plan of the Company or a Subsidiary, except as the
Committee otherwise provides. The adoption of the Plan will have no effect on
Awards made or to be made under any other benefit plan covering an employee of
the Company or a Subsidiary or any predecessor or successor of the Company or a
Subsidiary.


7.9.Securities Law Compliance. Awards under the Plan are intended to satisfy the
requirements of Rule 16b-3 under the Exchange Act. If any provision of this Plan
or any grant of an Award would otherwise frustrate or conflict with this intent,
that provision will be interpreted and deemed amended so as to avoid conflict.
No Participant will be entitled to a grant, exercise, transfer or payment of any
Award if the grant, exercise, transfer or payment would violate the provisions
of the Sarbanes-Oxley Act of 2002 or any other applicable law.



17

--------------------------------------------------------------------------------




7.10. Coordination with Other Plans. If this Plan provides a level of benefits
with respect to Awards that differs from the level of benefits provided under
the Covidien Severance Plan for U.S. Officers and Executives, the Covidien
Change in Control Severance Plan for Certain U.S. Officers and Executives or the
Covidien Severance Plan for U.S. Employees, then the terms of the plan that
provides for the more favorable benefit to the Participant shall govern


7.11. Section 409A Compliance. Notwithstanding any other provision of this Plan
or an applicable Award Certificate to the contrary, the provisions of this
Section 7.12 shall apply to all Awards that were issued or became vested on or
after January 1, 2005 and that are subject to Code Section 409A, but only with
respect to the portion of such Award that is subject to Code Section 409A.


(a)
General. To the extent the Committee (or Nominating Committee with respect to
Director Awards) determines that any Award granted under the Plan is subject to
Code Section 409A, the Award Certificate evidencing such Award will incorporate
the terms and conditions required by Code Section 409A. To the extent
applicable, the Plan and the Award Certificate will be interpreted in accordance
with Code Section 409A and the applicable regulations and rulings thereunder.
Notwithstanding any other provision of the Plan to the contrary, in the event
that the Committee (or Nominating Committee with respect to Director Awards)
determines that any Award may be subject to Code Section 409A, the Committee may
adopt such amendments to the Plan and/or the applicable Award Certificate or
adopt policies and procedures or take any other action or actions, including an
action or amendment with retroactive effect, that the Committee (or Nominating
Committee with respect to Director Awards) determines is necessary or
appropriate to (i) exempt the Award from the application of Code Section 409A or
(ii) comply with the requirements of Code Section 409A.



(b)
Modifications to Defined Terms. The following modifications to Plan provisions
(and, if necessary, applicable Award Certificate provisions) shall apply.



(i)
Any payment of deferred compensation subject to Code Section 409A that is to be
made under an Award other than an Annual Performance Bonus upon the occurrence
of a Change in Control or any change in the timing and/or form of such payment
as a direct result of a Change in Control (including payments made upon a
specified date or event occurring after a Change in Control) shall not be made,
or such change in timing and/or form shall not occur, unless such Change in
Control is also a “change in ownership or effective control” of the Company
within the meaning of Code Section 409A(a)(2)(A)(v) and applicable regulations
and rulings thereunder and such payment, or such change in timing and/or form,
occurs no later than two (2) years after the date of such change in ownership or
effective control of the Company, in each case to the extent required to avoid
the recipient of such Award from incurring tax penalties under Code Section 409A
in respect of such Award. Notwithstanding the foregoing, if the Committee takes
an action pursuant to Section 5.4(b) to accelerate the payment of deferred
compensation upon a Change in Control, then any accelerated payment shall occur
on a date specified in the applicable Award Certificate, which date shall be no
later than ninety (90) days after a “change in ownership or effective control”
of the Company. The payment of an Annual Performance Bonus that is to be
accelerated pursuant to Subsection 4.4(g) shall occur within thirty (30) days
after a “change in ownership or effective control” of the Company within the
meaning of Code Section 409A(a)(2)(A)(v).



(ii)
The definition of “Change in Control Termination” in subsection (b) of that
definition shall be deleted in its entirety and replaced with the following:



“(b)    termination of the Participant's employment by the Participant after one
of the following events:


(i)
the Company (1) assigns or causes to be assigned to the Participant duties
inconsistent in any material respect with his or her position as in effect
immediately prior to the Change in Control; (2) makes or causes to be made any
material adverse change in the Participant's position (including titles and
reporting relationships and level), authority, duties or responsibilities, or
the budget over which the Participant retains authority; or (3) takes or causes
to be taken any other action which results in a material diminution in such
position, authority, duties or responsibilities or the budget over which the
Participant retains authority; or



(ii)
the Company, without the Participant's consent, (1) requires the Participant to
relocate to a principal place of employment more than fifty (50) miles from his
or her existing place of employment, which increases the Participant's commute
from his or her principal residence by more than fifty (50) miles; or (2)
materially reduces the Participant's base salary, annual bonus,


18

--------------------------------------------------------------------------------




or retirement, welfare, share incentive, perquisite (if any) and other benefits
taken as a whole;


provided that an event described in (i) or (ii) above shall permit a
Participant's termination of employment to be deemed a Change in Control
Termination only if (x) the Participant provides written notice to the Company
specifying in reasonable detail the event upon which the Participant is basing
his termination within ninety (90) days after the occurrence of such event, (y)
the Company fails to cure such event within thirty (30) days after its receipt
of such notice, and (z) the Participant terminates his employment within sixty
(60) days after the expiration of such cure period.”


(iii)
The definition of ““Disabled” or “Disability”” shall be deleted in its entirety
and replaced with the following:



““Disabled” or “Disability” means that the Employee is receiving income
replacement benefits for a period of not less than three (3) months under a
Company or Subsidiary accident and health plan covering the Employee by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months.”


(iv)
A Termination of Directorship or Termination of Employment shall only occur
where such Termination of Directorship or Termination of Employment is a
“separation from service” within the meaning of Code Section 409A(a)(2)(A)(i)
and the applicable regulations and rulings thereunder. For purposes of
determining whether a Termination of Directorship has occurred under this
Subsection 7.12(b)(iii), services provided in the capacity of an employee or
otherwise shall be excluded.



(c)
Modifications to or Adjustments of Awards. Any modifications to an Award
pursuant to Subsection 3.2(g) or adjustments of an Award pursuant to Subsections
4.8 or 5.3 shall comply with the requirements of Section 409A.



(d)
Specified Employees. Payments to any Participant who is a “specified employee”
of deferred compensation that is subject to Code Section 409A(a)(2) and that
becomes payable upon, or that is accelerated upon, such Participant's
Termination of Employment (as modified by Subsection 7.12(b)(iv)), shall not be
made on or before the date which is six (6) months following such Participant's
Termination of Employment (or, if earlier, such Participant's death). A
specified employee for this purpose shall be determined by the Committee or its
delegate in accordance with the provisions of Code Section 409A and the
regulations and rulings thereunder.



7.12. Section 457A Compliance. To the extent the Committee (or Nominating
Committee with respect to Director Awards) determines that any Award granted
under the Plan is subject to Code Section 457A, the Award Certificate evidencing
such Award will incorporate the terms and conditions required by Code Section
457A in order to avoid accelerated taxation or tax penalties to the holder
thereof in respect of such Award. To the extent applicable, the Plan and the
Award Certificate will be interpreted in accordance with Code Section 457A and
applicable guidance issued thereunder. Notwithstanding any other provision of
the Plan to the contrary, in the event that the Committee (or Nominating
Committee with respect to Director Awards) determines that any Award may be
subject to Code Section 457A, the Committee may adopt such amendments to the
Plan and/or the applicable Award Certificate or adopt policies and procedures or
take any other action or actions, including an action or amendment with
retroactive effect, that the Committee (or Nominating Committee with respect to
Director Awards) determines is necessary or appropriate to (i) exempt the Award
from the application of Code Section 457A or (ii) comply with the requirements
of Code Section 457A.


7.13. Governing Law, Severability. The Plan and all determinations made and
actions taken under the Plan will be governed by the law of Ireland and
construed accordingly. If any provision of the Plan is held unlawful or
otherwise invalid or unenforceable in whole or in part, the unlawfulness,
invalidity or unenforceability will not affect any other parts of the Plan,
which parts will remain in full force and effect.



19